Brady, J.
Unless the possession of the deed which the husband of the plaintiff delivered to the defendant, William E. Treadwell, authorized such delivery upon any terms which the husband might elect to make, then the plaintiff must succeed in this action. This proposition is based upon the fact that no consideration was paid to the plaintiff, "or to her husband for her, and also on the assumption that the plaintiff knew the character of the instrument she was signing, although the evidence shows clearly that she did not. It gives to the defendants, therefore, all that they can claim on that subject. It assumes that the plaintiff knew that she was executing a deed of the property described and in favor of the defendant, William E. Treadwell, and for the consideration expressed. It cannot be assumed that she knew in what manner that consideration was by arrangement between her husband and William E. Treadwell to be paid, because there is no evidence which will warrant it. It may be assumed, however, in regard to the deed, that she knew its contents, because she executed and acknowledged it. It, therefore, becomes apparent that unless the husband of the plaintiff, by virtue of his possession of the deed, there being no other evidence thereto, was authorized to deliver it to the defendant, William E: Treadwell, in payment of a pre-existing debt, the delivery was wholly unauthorized, and that the defendant, William E. Treadwell, took no title. In order to determine this question, it becomes necessary to consider the rights of the plaintiff and the result of her relation to her husband, in reference to her separate estate. Whatever may have been the rule prior to the enabling statutes of this State in regard to. married women in this respect, it is now settled that she holds her separate estate as a feme sole, absolutely, witlrfull power to dispose of it as she may think proper. Her husband, in whatever he may attempt to do with or in reference to it, must necessarily, therefore, be her agent with the general or limited powers which such agency may confer. As an agent, he cannot, in the absence of express authority thereto» *60deal with the trust for his own benefit. Such a result has never been tolerated and cannot now become an element of our law. When he attempts to do so, the duty imposed upon the person with whom he seeks thus to deal is, to ascertain whether he has the power to do it, and particularly in a case like this, where the confidential relation of husband and wife existed between the principal and agent, to see to it that he have evidence emanating from the wife herself, and not only through or from the husband by his parol statement thereto, showing that he is vested with the right to do the act he undertakes to perform. The general rule is, that the principal is not bound by the acts of the agent, in case of a special agency, beyond the limits of the authority conferred. It must be- strictly pursued, and it is the duty of a party dealing with a special agent to ascertain and know the extent of his powers; if he omit so to do, it is at his peril. Martin v. Farnsworth, 49 N. Y. 555. The same obligation is at once created which would spring out of the husband’s position if he were representing or attempting to represent any other person. He does not derive any authority from his marital relation. The property is that of his wife, and she is to be treated in regard to it as if she were unmarried. If there be any distinction in such a case, it would be to enforce the rule more vigorously. The closer the tie the greater the liability to abuse, and hence the greater necessity for the vigilant application of that protection which the courts have applied to the relation of principal and agent, and have thrown around the separate estates of married women. Comstock v. Comstock, 57 Barb. 453; Ghauncy’s Rights of Women, 347, and cases cited.
These are familiar rules. What power or authority then did the plaintiff’s husband derive from the possession of the deed? The question is answered by the decision in the case of Bank of Albion v. Burns, 46 N. Y. 170. It is, that the most that can be inferred from the possession of the deed is, that the husband had authority to sell the property described in- it for the consideration expressed upon its face, to be paid to him as her agent. It was held in that case, that a mortgage given by the wife, for the debt of the husband, upon her separate property, could not be regarded as a continuing guarantee in the absence of proof that it was executed for that purpose. It was, indeed, suggested as doubtful, whether it would be competent for the mortgagee to show that the mortgage was given to secure any indebtedness to the amount of the mortgage *61that might accrue, instead of the specific obligation mentioned in it. The claim of the plaintiff in that case rested on the supposed agency of the husband to act for and bind the wife, the only evidence of such agency being the possession of the mortgage by the husband, and it was declared that the agency to be inferred from the possession of the mortgage must have respect to and be limited by the terms of that instrument. It could not be extended by implication. So, in this case, the agency must have respect to and be limited by the terms of the deed. It cannot be extended by implication. The husband was, therefore, only empowered to deliver it according to its terms; that is, upon the payment of the consideration. He was acting for her and not for himself. The cases are analogous and rest on the same principle. The converse of the proposition would revolutionize the law of principal and agent, and confer powers upon a special agent not delegated, not within the scope of his relations to his principal, and not recognized in the adjudications relating to the subject. The doctrine rests upon principles of natural justice and equity. Ho one shall be deprived of his property without his consent, and when a person claims the right to represent an owner he must be fortified with authority which may not be questioned. Martin v. Farnsworth, supra. The application of this rule to a case where the claimant, under an assumed power, is not a holder for value, becomes the more meritorious. He gives nothing for the grant, and loses nothing when it is withdrawn. It may be added here, as germane to the subject, that in this court it was held, upon due deliberation, that a note drawn by the husband of a married woman, acting by her authority as her agent, in reference to her separate business, could not be enforced against her by a Iona fide holder for value, it appearing that it was not used in reference to her separate estate or business, but diverted by the agent. Bogert v. Gulick, 45 How. 385.
The right of the plaintiff to recover herein is declared upon the proposition, that the husband had no authority to deliver the deed upon any other than the terms expressed, namely, the payment of the consideration, and, therefore, the judgment must be reversed. It would, of course, be necessary to protect the defendants by a proper decree from the operation óf the mortgage given by them at the request of the plaintiff’s husband. It is also proper to say, that as the plaintiff proceeded to enforce her claim, when advised that there was a cloud upon her title, she cannot be charged either with *62acquiescence in or ratification of her husband’s act. That result does not follow unless based upon knowledge of all the facts and the expiration of an unreasonable time, before remedy sought. Seymour v. Wyckoff, 10 N. Y. 213; Nixon v. Palmer, 8 id. 398; Roach v. Coe, 1 E. D. Smith, 175; Story on Agency, §§ 90, 91.
Ingraham, P. J., concurred.

New trial ordered.